Title: James Madison to Bernard Peyton, 30 May 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                May 30. 1829
                            
                        
                        
                        My overseer is so pressed in winding up his late crop of Tobo. for wch. the winter was unfavorable, and in
                            his preparations for the coming one, that he wishes to know whether the market for his lugs will not probably be as good
                            in the Autumn as at this Season. Favor me with the proper information on this point. I have 4 or 5 Hhds to—add to the six
                            at the Warehouse, which I hope with the six will be worthy the attention of the most discriminating purchasers
                            particularly manufacers of Chewing Tobo. Samples of what is now under the Prize, are pronounced by my Judicious Neighbours
                            to mark the growth in the best Virgin Soil of the Mountains. My coming crop the largest I have arrived at will be
                            altogether in that soil, one half just cleared, the other half in the two preceding Clearings. The plant beds in this
                            quarter have been unusually backward. Some of mine being favored by their situations, have enabled me to pitch about 2/5
                            of the Crop. At Present [only] rain alone is wanting for a general pitch of the whole.
                        I am getting pretty well over, a renewed & severer attack of Influenza, brought on by a premature exposure,
                            which I could not avoid. I hope your health has continued without interruption. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    